UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-30728 PROTEO, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) NEVADA 88-0292249 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) 2, IRVINE, CALIFORNIA (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (949) 253-4616 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesxNoo . Indicate by check mark whether the registrant has submitted electronically and posted on its web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer," "an accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x . Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. CLASS NUMBER OF SHARES OUTSTANDING Common Stock, $0.001 par value 23,879,350 shares of common stock at August 5, 2010 PROTEO, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three-month and Six-month Periods Ended June 30, 2010 and 2009, and for the Period From November 22, 2000 (Inception) Through June 30, 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Six-month Periods Ended June 30, 2010 and 2009, and for the Period From November 22, 2000 (Inception) Through June 30, 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 16 Item 4T. Controls and Procedures 16 PART II. OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. [Removed and Reserved] 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 2 PROTEO, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Research supplies inventory Prepaid expenses and other current assets PROPERTY AND EQUIPMENT, NET $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Accrued licensing fees LONG TERM LIABILITIES Deferred fees Accrued licensing fees COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Non-voting preferred stock, par value $0.001 per share; 10,000,000 shares authorized; 661,500 and 630,000 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Common stock, par value $0.001 per share; 300,000,000 shares authorized; 23,879,350 shares issued and outstanding Additional paid-in capital Note receivable for sale of preferred stock ) ) Accumulated other comprehensive income Deficit accumulated during development stage ) ) Total Proteo, Inc. Stockholders' Equity Noncontrolling Interest - - Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SEE ACCOMPANYING NOTES TO THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 PROTEO, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTH AND SIX MONTH PERIODS ENDED JUNE 30, 2 AND FOR THE PERIOD FROM NOVEMBER 22, 2000 (INCEPTION) THROUGH JUNE 30, 2010 NOVEMBER 22, (INCEPTION) THREE MONTHS ENDED SIX MONTHS ENDED THROUGH JUNE 30, JUNE 30, JUNE 30, CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS REVENUES $
